EXHIBIT 99.1 Press Release Las Vegas Sands Reports Third Quarter 2014 Results For the Quarter Ended September 30, 2014 (Compared to the Quarter Ended September 30, 2013): — Growth in Mass Gaming Volumes Drove a 3.2% Increase in Adjusted Property EBITDA in Macao to $809.0 Million — Consolidated Adjusted Property EBITDA Increased to $1.284 Billion — Earnings per Diluted Share Increased 9.2% to $0.83 — The Company Returned $299.8 Million of Capital to Shareholders through its Stock Repurchase Program in the Quarter, Completing its Initial $2.0 Billion Stock Repurchase Authorization — The Company’s Board of Directors Authorized an Additional $2.0 Billion under the Company’s Stock Repurchase Program — The Company’s Board of Directors Announced an Increase of 30% in the Company’s Recurring Common Stock Dividend for the 2015 Calendar Year to $2.60 per Share ($0.65 per Quarter) Las Vegas, NV (October 15, 2014) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended September 30, 2014. Third Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “While the operating environment in Macao, especially in the rolling segment, proved challenging during the third quarter, I am pleased that our mass and non-gaming focused strategy allowed us to report a quarter of steady revenue and cash flow and to deliver growth in operating income, net income and earnings per share.We remain focused on the consistent execution of our global growth strategy, which continues to leverage the power of our unique convention-based Integrated Resort business model.We are confident that the continued execution of this strategy will extend our position as the global leader in Integrated Resort development and operation and enable us to deliver strong growth in the future. “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy. Accordingly, I am extremely pleased to announce that the company’s Board of Directors has increased the company’s recurring common stock dividend by 30.0% to $2.60 per share for the 2015 calendar year.In addition, I am equally pleased to announce that the company’s Board of Directors has authorized an additional $2.0 billion under the company’s stock repurchase program. “In Macao, we delivered strong growth in the mass and non-gaming segments of our business. We enjoyed record visitation to our Cotai Strip properties and welcomed over 18 million visits during the quarter to our Macao property portfolio, which delivered a third quarter record $809.0 million in adjusted property EBITDA.We remain confident that our market-leading Cotai Strip properties, which will be complemented by The Parisian Macao, targeted to open in late 2015, will meaningfully enhance the appeal of Macao to business and leisure travelers and provide an outstanding platform for growth in the years ahead.” In Singapore, adjusted property EBITDA reached $351.7 million, reflecting strong growth in both mass gaming and non-gaming segments.Mass win-per-day increased 6.6% in the quarter compared to the year ago quarter, and reached a property record $4.82 million per day. Since the inception of the company’s share repurchase program in June 2013, the company has returned $2.0 billion to shareholders through the repurchase of 27.1 million shares, including $299.8 million of common stock (4.4 million shares at a weighted average price of $68.73) during the quarter ended September 30, 2014. The company paid a recurring quarterly dividend of $0.50 per common share during the quarter, an increase of 42.9% compared to the third quarter of 2013. The company also announced that its next recurring quarterly dividend for the fourth quarter of 2014 of $0.50 per common share will be paid on December 29, 2014 to Las Vegas Sands shareholders of record on December 18, 2014. 2 Company-Wide Operating Results Net revenue for the third quarter of 2014 decreased 1.0% to $3.53 billion, compared to $3.57 billion in the third quarter of 2013. Consolidated adjusted property EBITDA of $1.28 billion increased slightly in the third quarter of 2014, compared to the year-ago quarter.On a hold-normalized basis, adjusted property EBITDA increased 0.4% to $1.26 billion in the third quarter of 2014. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the third quarter of 2014 increased 6.2% to $971.4 million, compared to $914.8 million in the third quarter of 2013.The increase in operating income was principally due to a $47.4 million legal settlement expense in the prior-year quarter and stronger operating results across our Macao property portfolio during the third quarter of 2014. On a GAAP basis, net income attributable to Las Vegas Sands in the third quarter of 2014 increased 7.2% to $671.7 million, compared to $626.7 million in the third quarter of 2013, while diluted earnings per share in the third quarter of 2014 increased 9.2% to $0.83, compared to $0.76 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the growth in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. Adjusted net income (see Note 1) decreased to $675.7 million, or $0.84 per diluted share, compared to $681.3 million, or $0.82 per diluted share, in the third quarter of 2013. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. decreased 0.4% to $2.33 billion in the third quarter of 2014, compared to $2.34 billion in the third quarter of 2013. Adjusted property EBITDA for Sands China Ltd. increased 3.3% to $811.6 million in the third quarter of 2014, compared to $785.3 million in the third quarter of 2013. Net income for Sands China Ltd. increased 4.3% to $644.6 million in the third quarter of 2014, compared to $617.9 million in the third quarter of 2013. The Venetian Macao Third Quarter Operating Results The Venetian Macao continued to enjoy Macao market-leading visitation and financial performance. The property generated adjusted property EBITDA of $352.7 million, a decrease of 1.3% compared to the third quarter of 2013. Non-Rolling Chip drop increased 10.1% to reach $2.21 billion for the quarter with a Non-Rolling Chip win percentage of 24.7%.Rolling Chip volume during the quarter was $10.13 billion.Rolling Chip win percentage was 3.13% in the quarter, exceeding both the expected range and the 3.03% experienced in the prior-year quarter. Slot handle increased 25.9% compared to the third quarter of 2013 to reach $1.44 billion.Mall revenues increased 12.1% during the quarter to reach $51.0 million. 3 The following table summarizes the key operating results for The Venetian Macao for the third quarter of 2014 compared to the third quarter of 2013: Three Months Ended The Venetian Macao Operations September 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ ) -0.9% Rooms 14.2% Food and Beverage 12.8% Mall 12.1% Convention, Retail and Other 13.9% Less - Promotional Allowances ) ) ) -12.4% Net Revenues $ $ $ 0.8% Adjusted Property EBITDA $ $ $ ) -1.3% EBITDA Margin % 37.4% 38.2% -0.8 pts Operating Income $ $ $ ) -1.6% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ ) -28.4% Rolling Chip Win %(1) 3.13% 3.03% 0.10 pts Non-Rolling Chip Drop $ $ $ 10.1% Non-Rolling Chip Win % 24.7% 23.9% 0.8 pts Slot Handle $ $ $ 25.9% Slot Hold % 4.6% 5.7% -1.1 pts Hotel Statistics Occupancy % 93.3% 91.8% 1.5 pts Average Daily Rate (ADR) $ $ $
